OPINION — AG — ** DEBT POOLING — CREDITORS ** IT WAS 'NOT' THE INTENT OF THE LEGISLATURE IN PASSING THE ACT INVOLVED THERE TO EXCLUDE LICENSED ATTORNEYS OF OKLAHOMA FROM THE PROVISIONS THEREOF, THAT IS, TO PERMIT THEM TO " ENGAGE IN OR OPERATE A BUSINESS KNOWN AS DEBT POOLING " AS DEFINED IN SECT. 2 OF THE ACT. IN THIS CONNECTION WE ARE ADVISED BY THE STATE LEGISLATIVE COUNCIL THAT THE " SUGGESTED LEGISLATION " REFERRED TO WAS CONSIDERED BY THE LEGISLATURE WHEN THE INSTANT ACT WAS PREPARED AND PASSED. THEREFORE, LICENSED ATTORNEYS OF THIS STATE 'ARE' SUBJECT TO THE PROVISIONS OF THE LAW. (CREDITORS, PAYMENTS, LAWYERS, EXEMPTION, COLLECTING ACCOUNTS, EXCHANGING CREDIT INFORMATION) CITE: 24 O.S. 16 [24-16], 24 O.S. 18 [24-18] (BUSINESS, COMMERCIAL BUSINESS) (FRED HANSEN)